Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sommer Zimmerman on 05/19/2022.
The amended claims are listed below.
Claim 56: Change the recitation “clathrate of” (line 3) to “clathrate comprising”.
Claim 58: Change the recitation “clathrate of” (line 2) to “clathrate comprising”; replace the recitation “from about 85 wt% to about 95 wt%” (lines 2 to 3) with “from about 80 wt% to about 90 wt%”; and change the recitation “from about 5 wt% to about 15 wt%” (line 3) to “from about 10 wt% to about 20 wt%”.
Claim 61: (Canceled) 
Claim 62: Insert the word “wherein” immediately after the recitation “claim 56,” (line 1); and change the recitation “from about 85 wt% to about 95 wt%” (line 2) to “from about 80 wt% to about 90 wt%”.
Claim 64: (Canceled)
Claim 65: Change the recitation “from about 5 wt% to about 15 wt%” (line 2) to “from about 10 wt% to about 20 wt%”.
Claim 67: (Canceled)

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 05/09/2022 has been entered. Claims 1-55, and 59 are cancelled. Claims 60-73 are newly added. Claims 61, 64, and 67 are cancelled after examiner’s amendment. Claims 56-58, 60, 62, 63, 65, 66, and 68-73 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 06/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/08/2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. Thus, claims 56-58, 60, 62, 63, 65, 66, and 68-73 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2018/051604 filed on 09/28/2018, which claims benefit of US Provisional Application No. 62/565,053 filed on 09/28/2017, 62/573,658 filed on 10/17/2017, 62/586,826 filed on 11/15/2017, 62/643,694 filed on 03/15/2018, and 62/679,912 filed on 06/03/2018.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/565,053, 62/573,658, 62/586,826, 62/643,694, or 62/679,912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 56-58, 60, 62, 63, 65, 66, and 68-73 recite “the clathrate is administered at a dose of from about 1 g/ day to about 20 g/ day”, “from about 80 wt% to about 90 wt%”, “from about 10 wt% to about 20 wt%”, “aliphatic tail having from about 6 to about 12 carbon atoms”, and “caproic acid”, which are not disclosed or supported by the prior-filed Application No. 62/565,053, 62/573,658, 62/586,826, 62/643,694, or 62/679,912. Thus, the priority date of claims 56-58, 60, 62, 63, 65, 66, and 68-73 is 09/28/2018.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 01/15/2022 and 03/08/2022 have been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 56 and 58 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 12/08/2021, is withdrawn in view of amended claims.
The rejection of claims 56-58 under 35 U.S.C. 103 as being unpatentable over Sakurai et al. as evidenced by Ceballos et al. and in view of Fenyvesi et al., as set forth on pages 5-8 of the Non-Final Rejection mailed on 12/08/2021, is withdrawn in view of amended claim 56. Claims 57 and 58 depend from claim 56.

Allowable Subject Matter
The amended claim 56 is allowed. Claims 57, 58, 60, 62, 63, 65, 66, and 68-73, depending from claim 56, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 56, directed to A method of reducing levels of serum phospholipids in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a pharmaceutical composition comprising a clathrate comprising an alpha-cyclodextrin, or a salt thereof; and a medium chain fatty acid, or a salt thereof, and wherein the clathrate is administered at a dose of from about 1 g/day to about 20 g/day, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 12/08/2021, in which Sakurai et al. (Mol. Nutr. Food Res. 61, 8, 2017) disclosed that apoE-KO mice (n = 10 per group) were fed for 11 weeks one of the following 5 diets: (1) low fat control diet (LFD) (3.72% anhydrous milk fat, w/w), (2) a proatherogenic western diet (WD) containing 21.0% anhydrous milk fat, (3) WD supplemented with 1.5% (w/w) α-cyclodextrin (α-CD), (4) WD supplemented with 1.5% (w/w) ß-CD or (5) WD diet supplemented with 1.5% (w/w) oligofructose-enriched inulin. A 1.5% fiber content should be equivalent to approximately 30-45 mg of daily fiber assuming a 2-3 g food intake/day (Supplemental Material, page 14/32, para. 1; Table 1, page 3/32). A relatively large increase in systemic plasma levels of the medium chain fatty acid decanoic (C10:0) on WD (Fig. 7B), and this increase was blunted when α-CD was added to the diet. Decanoic acid is a potent PPAR-γ agonist and increases both mitochondrial oxidative phosphorylation and mitochondrial content of tissues. In addition, it reverses some of the metabolic abnormalities in polycystic ovary syndrome. Addition of α-CD to the diet of apoE-knockout mice decreases atherosclerosis and is associated with changes in the gut flora (page 9/32, right col., para. 1; page 8/32, Figure 7; page 1/32, para. 2). Ceballos ‘2009 (Journal of Food Composition and Analysis 22:322-329, 2009, cited here as evidence only) disclosed fatty acid composition (g/100 g total fatty acids) of goat milk fat and cow milk fat: 
    PNG
    media_image1.png
    461
    852
    media_image1.png
    Greyscale
(page 326, Table 5, R.S.D. = residual standard deviation). Fenyvesi et al. (Critical Reviews in Food Science and Nutrition, 56:1981-2004, 2016) disclosed that cyclodextrins (CDs) are able to form inclusion complexes with molecules of low hydrophilicity and proper geometrical size. The α-cyclodextrin (α-CD) is essentially not digested in the small intestine and is a soluble, fermentable dietary fiber. Taking 3 g α-CD/day the concentration of bifidobacteria in the feces is enhanced from 10 to 35%. CDs, including α-CD, reduce the digestion of starch in the mammalian organism. They reduce the glycemic index of food. Since the chronic and excessive consumption of high glycemic food is associated with an increased risk of diabetes, hyperlipemia, hypertension and atherosclerosis, food with a low glycemic index is to be favored. The European Food Safety Administration (EFSA) Panel on Dietetic Products, Nutrition and Allergies considered that at least 5 g of α-CD per 50 g of starch (such as from white rice) should be consumed.  Use of α-CD-solubilized medium-chain fatty acids as feed additives for ruminants changed significantly the food metabolism and reduced the hydrogen and methane production (page 1981, left col., para. 1; page 1990, left col. para. 1 and 2; right col., para. 3 and 4; page 1991, left col., para. 2 and 5; page 1988, left col. para. 3). The underivatized (parent) CDs form water-insoluble complexes with the fatty acids while the derivatives form soluble complexes. The fatty acid (C12 to C22) solubilizing capacity of hydroxypropyl α-CD (HPαCD) decreases with increasing chain length of the saturated fatty acids or increasing number of double bond. The degree of autooxidation depends on the molar ratio of the CD to the fatty acid, which reaches practically complete protection at 3:1 CD:fatty acid ratio (page 1987, right col., para. 2; page 1988, left col., para. 5). However, the references did not teach or suggest the limitation “a clathrate comprising an alpha-cyclodextrin, or a salt thereof; and a medium chain fatty acid… a dose of from about 1 g/day to about 20 g/day”, required by claim 56, which yields unexpected 2 or 2+ folds increase of phospholipids (PC) in the urine compared with simple mixture of alpha-cyclodextrin and a medium chain fatty acid (See Example 15 of the Specification and Fig. 44 below). 
    PNG
    media_image2.png
    660
    839
    media_image2.png
    Greyscale
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 56-58, 60, 62, 63, 65, 66, and 68-73 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623